UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7505


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

SILAS THOMAS KING,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:01-cr-00210-MR-3; 3:13-CV-00286-MR)


Submitted:   December 15, 2015             Decided:    December 18, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Silas Thomas King, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Silas      Thomas       King   seeks       to    appeal       the       district    court’s

order     denying       his     Fed.       R.        Civ.    P.      60(b)        motion     for

reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion.                     The order is not appealable

unless    a    circuit       justice      or    judge       issues       a     certificate   of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2012).                         A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                            28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this      standard           by      demonstrating         that

reasonable      jurists        would      find        that     the       district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                        When the district court

denies     relief       on     procedural            grounds,       the        prisoner     must

demonstrate      both    that       the    dispositive            procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                    Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

King has not made the requisite showing.                          Accordingly, we deny a

certificate      of     appealability           and     dismiss          the    appeal.       We

dispense      with    oral      argument        because        the       facts     and     legal



                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3